Opinion by
White, J.
§ 39. Defective service in justice’s court. On appeal from a justice’s to the county court, it is error for the latter court to dismiss the case because of defective service in the justice’s court. In the county court the trial is de novo, and the want of proper citation and service would not authorize a dismissal of the suit. [Sheldon v. City of San Antonio, 25 Tex. Sup. 177.]
§ 40. Trial de novo. A meritorious defense could be as available on the trial de novo in the district or county court „as before the justice. If there be such defense, relief can be had without remanding the cause. [Perry v. Rhode, 20 Tex. 729.] .
Reversed and remanded.